Citation Nr: 0804777	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-33 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by a leg length discrepancy.

2.  Entitlement to service connection for a disorder 
manifested by weakness and numbness in the left upper 
extremity.

3.  Entitlement to service connection for a disorder 
manifested by weakness and numbness in the right upper 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to June 
2004.

The instant appeal arose from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied the claims on 
appeal.

The appellant, in April 2007 correspondence with the Oakland, 
California RO, seems to have raised claims for increased 
ratings for his service-connected disabilities.  Since these 
issues have not been developed by the agency of original 
jurisdiction (AOJ), they are referred to the AOJ for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's September 2005 VA Form 9 requested a hearing 
before a member of the Board at the local RO (Travel Board 
hearing).  In April 2007 the St. Petersburg, Florida RO sent 
notice to the veteran that his Travel Board hearing was 
scheduled on May 17, 2007, at the St. Petersburg, Florida, 
RO.  The veteran did not report for that hearing.

Simultaneously, in April 2007 the veteran had contacted the 
Oakland, California RO and notified that office that he had 
moved to California and that his claims folders were located 
at the St. Petersburg, Florida, RO.  The St. Petersburg, 
Florida RO's April letter was returned as unclaimed and 
unable to forward.  No action was taken to schedule the 
Travel Board hearing at the Oakland, California RO.  St. 
Petersburg RO personnel declined a request from the Oakland 
RO to permanently transfer the claims folders to California.  
Correspondence in the claims folders indicates that personnel 
at the St. Petersburg RO were under the mistaken impression 
that the Travel Board hearing scheduled for May 17 had taken 
place.  

In July 2007, the veteran's representative requested that the 
Board of Veterans' Appeals (Board) remand this case in order 
for the veteran to attend the hearing at the RO closest to 
his current home.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be 
granted to a veteran who requests a hearing and is willing to 
appear in person.  See also 38 C.F.R. § 20.704.  As such, and 
in accordance with the veteran's request, the veteran must be 
provided an opportunity to present testimony before a 
Veterans Law Judge at the Oakland, California RO.  For this 
reason, the Board finds that a remand is necessary to 
schedule a Travel Board hearing at the Oakland, California 
RO.

Accordingly, the case is REMANDED for the following action:

The RO should take the necessary steps to 
schedule the veteran for Travel Board 
hearing before a Veterans Law Judge at 
the Oakland, California RO, or the RO 
closest to his current residence.  
Transfer of RO jurisdiction should also 
be accomplished, if necessary.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



